Citation Nr: 1021674	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-13 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from January 1944 to April 1946.  He died in 
September 2004.  The appellant is his surviving spouse.  She 
appealed to the Board of Veterans' Appeals (Board) 
from a January 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

Because of her age, the Board advanced the appellant's claim 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

Regrettably, since the claim must be further developed, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
either incurred or aggravated by his military service, 
or which was proximately due to, the result of, or 
chronically aggravated by a service-connected condition, was 
either a principal or contributory cause of death.  
38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.

A disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
or aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).


It is recognized there are primary causes of death that by 
their very nature are so overwhelming that eventual death can 
be anticipated regardless of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his certificate of death, the Veteran died from 
congestive heart failure due to (or as a consequence of) 
pneumonia.  At the time of his death, service connection had 
been established for posttraumatic stress disorder (PTSD), 
residuals of a gunshot wound to his left buttock, tinnitus, a 
right tympanic membrane (ear drum) scar, right otitis media, 
and right ear nerve deafness.

Towards establishing service connection for the cause of the 
Veteran's death, the appellant-widow essentially contends 
there is a correlation between his 
service-connected PTSD and his ultimately fatal congestive 
heart failure.  In making this argument, she points to VA 
resources and medical studies suggesting possible 
relationships between PTSD and physical health.  
Specifically, she points to articles available on VA's 
website, www.ptsd.va.gov, and in Published International 
Literature on Traumatic Stress (PILOTS) discussing potential 
causal relationships between PTSD and hypertension and heart 
disease -including research suggesting PTSD can change a 
person's blood platelets, neurochemistry, and brain function, 
thus creating a vulnerability to hypertension and heart 
disease.  She also asserts there is other information in this 
medical literature suggesting such a linkage between PTSD and 
hypertension and heart disease.

While this cited literature is competent evidence to suggest 
a possible relationship between PTSD and heart disease in 
general, it is insufficient in and of itself to establish 
entitlement to service connection for cause of death in this 
Veteran's case.
See Mattern v. West, 12 Vet. App. 222, 228 (1999) (a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional").  See, 
too, Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding 
that evidence from a scientific journal combined with 
doctor's statements was "adequate to meet the threshold test 
of plausibility").  That is, while this cited literature 
suggests a potential relationship, in general, between PTSD 
and physical health conditions - albeit including 
hypertension and heart disease, there still must be competent 
medical evidence of record specifically addressing whether 
the Veteran's ultimately fatal congestive heart failure was 
related to his service-connected PTSD in order to establish 
entitlement to service connection for the cause of his death.  
Id. 

Therefore, a medical nexus opinion concerning this 
determinative issue of causation would be helpful in deciding 
this appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008) (indicating that, while 38 U.S.C. § 5103A(a) does not 
always require VA to assist the claimant in obtaining a 
medical opinion or examination for a dependency and indemnity 
compensation (DIC) claim, it does require VA to assist a 
claimant in obtaining such whenever necessary to substantiate 
the DIC claim); see, too, Wood v. Peake, 520 F.3d 1345 (Fed. 
Cir. 2008) (holding that, in the context of a DIC claim, 
VA must also consider that 38 U.S.C. § 5103A(a) only excuses 
VA from making reasonable efforts to provide an examination 
or opinion when no reasonable possibility exists that such 
assistance would aid in substantiating the claim).



Additionally, Veterans Claims Assistance Act (VCAA) notice is 
needed to comply with the Court's decision in Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007), which held that 
for DIC benefits - including claims for cause of death, 
VCAA notice must include:  (1) a statement of the conditions, 
if any, for which a Veteran was service connected at the time 
of his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  As well, VCAA notice is needed to comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), in terms 
of notifying the appellant of all elements of her claim, 
including concerning the downstream effective date.  

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Send the appellant a VCAA notice 
letter in compliance with the Court's 
decisions in Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007) and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



2.  After giving the appellant time to 
respond to this additional notice, forward 
the claims file to an appropriate VA 
medical examiner for review.  After 
reviewing the claims file for the 
pertinent medical and other history, 
including a complete copy of this remand, 
the examiner is asked to consider the 
relevant medical literature and treatise 
evidence the appellant has submitted in 
support of her claim and provide an 
opinion indicating the likelihood 
(very likely, as likely as not, or 
unlikely) the Veteran's service-connected 
PTSD either caused or contributed 
substantially or materially to his death 
from congestive heart failure.

The term "as likely as not" does not mean 
merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the medical 
rationale of the opinion, whether 
favorable or unfavorable, if necessary 
citing specific evidence in the record.



3.  Then readjudicate the appellant's 
claim for service connection for cause of 
death in light of the additional evidence.  
If the claim is not granted to her 
satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) discussing all additional 
evidence submitted or otherwise obtained 
since the statement of the case (SOC) and 
give them an opportunity to respond to the 
SSOC before returning the file to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


